DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-20-2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election of Invention a secondary electrochemical cell comprising a zinc electrode comprising a conductive ceramic at least partly consisting of titanium nitride and an electrolyte comprising an alkaline aqueous solution comprising KOH comprising soluble silicates provided by silica, fumed silica and silica fume and additionally contains zincates and contains borates in the reply filed on 3-29-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).                                        Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising soluble silicates comprising silica (SiO2), fumed silica, potassium silicates, sodium silicates or combination thereof, does not reasonably provide enablement for any soluble silicates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach what borates, phosphates or fluorides can be included in the electrolyte.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because the way the claim is written it is very confusing and makes the claim vague.  The claim should cite: “A secondary electrochemical cell with a zinc negative electrode comprising:a) an electrolyte comprising an alkaline aqueous solution having a molarity between 4M and 15 M hydroxyl anions provided by lithium hydroxide, sodium hydroxide, potassium hydroxide or a combination thereof and wherein said electrolyte comprises soluble silicates whose concentration is expressed as silica (SiO2) between 0.15 g/l and 80 g/l; andb)  a zinc negative electrode comprising a conductive ceramic selected from the group consisting of hafnium nitride, magnesium nitride, niobium nitride, titanium nitride, a vanadium nitride, hafnium carbide, magnesium carbide, niobium carbide, titanium carbide, magnesium silicide, titanium silicide, nitrides or carbides comprising two metals          
selected from the group consisting of hafnium, magnesium, niobium, titanium and vanadium and combinations thereof.”  The suggestion is given because it is unclear what is meant by double nitrides or double carbides also puts the list of choices in an organized fashion.           Claim 4 is rejected because the claim should cite “according to claim 1, wherein the concentration of the silicates in the electrolyte is between 20 g/l and 60 g/l.”           Claim 6 is rejected because it is unclear what the difference between fumed silica and silica fume.           Claim 6 is rejected because it is unclear what the difference between potassium silicate, potassium disilicate, potassium meta silicate and potassium tetra silicate. This claim would be much clearer if the chemical formulas were also included.               Claim 6 is rejected because it is unclear what the difference between sodium silicate, sodium disilicate, sodium meta silicate and sodium ortho silicate. This claim would be much clearer the chemical formulas were also included.                   Claim 7 should cite “according to claim 1, wherein the electrolyte comprises zincates from the zinc negative electrode”.          Claim 8 should cite “according to claim 1, wherein the electrolyte further comprises borates, phosphates, fluorides or a combination thereof.”          Claim 9 should cite “according to claim 1, wherein the conductive ceramic of the zinc negative electrode comprises titanium nitride and the molarity of the alkaline solution of the electrolyte is between 7 M and 13 M”.           Claim 10 should cite “according to claim 1, wherein the conductive ceramic of the zinc negative electrode comprises titanium nitride, the molarity of the alkaline solution of the electrolyte is between 7 M and 13 M and the concentration of silicates in the electrolyte is between 20 g/l and 60 g/l.”                  Claim 11 is rejected because the claim is basically the same claim as of claim 10 because the addition of the claimed language is already cited in claim 1. This claim should be canceled.         Claims 12-14 should be corrected as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.             Bugnet et al. (FR 2 788 887, machine translation) teaches adding conductive ceramics to the zinc electrode. The conductive ceramics may include fluorides, carbides, nitrides and silicides of various metals such as hafnium, magnesium, niobium, titanium and vanadium.            Phillips et al. (EP 1 819 002) teaches in [0032], that other components such as fluorides may be included in the electrolyte to improve performance and to reduce the solubility of zinc anions, silicates may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727